COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 LESLIE T. HOLMES,                               §
                                                                 No. 08-10-00003-CV
                    Appellant,                   §
                                                                   Appeal from the
 v.                                              §
                                                             172nd Judicial District Court
                                                 §
 TEXAS MUTUAL INSURANCE                                      of Jefferson County, Texas
 COMPANY,                                        §
                                                                  (TC# E-717,301)
                    Appellee.                    §


                                 MEMORANDUM OPINION

       This appeal is before the Court on our own motion for determination whether is should be

dismissed for want of prosecution. Appellant, Leslie T. Holmes, filed a notice of appeal on

November 30, 2009. By letter dated January 11, 2010, the clerk of this Court notified Appellant

that the clerk’s record in this case was past due, and that the Court had received notice from the

District Clerk that a designation of record or financial arrangements for the appellate record had

not been made. Appellant was further notified of our intent to dismiss the case for want of

prosecution unless, within ten days of the notice, a party demonstrated grounds for continuing the

appeal. Appellant has not responded to the notice. Accordingly, pursuant to TEX .R.APP .P. 42.3,

we dismiss the appeal for want of prosecution.




February 10, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.